DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. US 10,673,666. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explation:
Regarding Claim 2:
Instant Application – 16/871,474
Issued Patent – US 10,673,666
2. (New) A method by a base station in a wireless communication system, the method comprising:
1. A method by a terminal in a wireless communication system, the method comprising:
transmitting, on a physical broadcast channel (PBCH), a master information block (MIB) including information for a position of a first demodulation reference signal (DMRS) for a first mapping type;
This limitation is found at least in part of the limitation “based on a master information block (MIB) received on physical broadcast channel (PBCH);” found below.
identifying a mapping type from the first mapping type and a second mapping type;
identifying a mapping type for a physical downlink shared channel (PDSCH) of a terminal from a first mapping type and a second slot mapping type;

in case that the mapping type is the first mapping type, determining that a demodulation reference signal (DMRS) is positioned on one symbol of a third symbol or a fourth symbol of a slot in a downlink based on a master information block (MIB) received on physical broadcast channel (PBCH);
in case that the identified mapping type is the second mapping type, transmitting a first DMRS on a first symbol of a scheduled downlink data resource.
in case that the mapping type is the second mapping type, determining that the DMRS is positioned on a first symbol of a scheduled data resource; and
This limitation is found integrally in the limitation above as the limitation above states “transmitting” in these positions that are received in the parent case.
receiving the DMRS based on the determined position from a base station.


Regarding Claim 2, the claims are directed to a method of transmission of a demodulation reference signal (DMRS) in a slot. The instant application is directed to a base station transmitting the slot, with the reference signals, and the parent is based on a terminal receiving the slot, with the reference signals and using the DMRS for reference. 
Examiner submits that these systems are obvious variants, as the UE is receiving the slot with the DMRS, some device must be transmitting the slot and the DMRS, and therefore, the devices are obvious over each other, as both devices are ordinarily used in the function.

Regarding Claim 3, the claim corresponds to Claim 2 of the parent case, however is broadened to remove the discussion of the collision.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art.

Regarding Claim 4, the claim corresponds to Claim 3 of the parent case.
Regarding Claim 5, the claim corresponds to Claim 4 of the parent case.
Regarding Claim 6, the claim corresponds to claim 3 of the parent case.
Claims 12-16, the claims are the apparatus corresponding to Claims 2-6.

Regarding Claim 7:
Instant Application – 16/871,474
Issued Patent – US 10,673,666
7. (New) A method by a terminal in a wireless communication system, the method comprising:
1. A method by a terminal in a wireless communication system, the method comprising:
receiving, on a physical broadcast channel (PBCH), a master information block (MIB) including information for a position of a first demodulation reference signal (DMRS) for a first mapping type;
This limitation is found at least in part about the discussion of the mapping being within a MIB and a PDCH below.

identifying a mapping type from the first mapping type and a second mapping type;
identifying a mapping type for a physical downlink shared channel (PDSCH) of a terminal 

in case that the mapping type is the first mapping type, determining that a demodulation reference signal (DMRS) is positioned on one symbol of a third symbol or a fourth symbol of a slot in a downlink based on a master information block (MIB) received on physical broadcast channel (PBCH);
and in case that the mapping type is the second mapping type, 

in case that the mapping type is the second mapping type, determining that the DMRS is positioned on a first symbol of a scheduled data resource; and
receiving a first DMRS on a first symbol of a scheduled downlink data resource.
receiving the DMRS based on the determined position from a base station.


Regarding Claim 7, looking above to the above discussion, the above limitations remove or otherwise move limitations within the claim.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art.

Regarding Claim 8, the claim corresponds to Claim 2 of the parent case, however is broadened to remove the discussion of the collision.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art.

Regarding Claim 9, the claim corresponds to Claim 3 of the parent case.
Regarding Claim 10, the claim corresponds to Claim 4 of the parent case.
Regarding Claim 11, the claim corresponds to claim 3 of the parent case.
Claims 17-21, the claims are the apparatus corresponding to Claims 7-11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/               Primary Examiner, Art Unit 2419